Citation Nr: 1532168	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  94-46 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran had active service from October 1980 to December 1988.

The procedural history of this case, complex in nature, has been detailed and explained in several previous decisions and remands issued by the Board, most recently in August 2014.  

The Board noted in August 2014 that the Veteran had informally raised a claim of entitlement to service connection for a severe tremor of the right upper extremity.  As previously observed by the Board, and again brought to the Board's attention in a 2013 Joint Motion for Remand (JMR), though instructions included as part of the Board's August 2014 remand clearly ordered the adjudication of this claim, the RO has not yet initially adjudicated this additional claim.  Therefore, the Board does not have jurisdiction over it, and it is AGAIN referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As part of a letter dated July 14, 2015, and sent to the Board via facsimile from the Veteran's attorney, it was requested that the Veteran be afforded a videoconference hearing at the RO.  It was specifically requested that, during this hearing, the Veteran would be sitting at the Montgomery, Alabama RO and his attorney at the San Diego, California RO.  To date, no such hearing has been scheduled.

Although the claim is being remanded to afford the Veteran the opportunity to present testimony at a hearing before the Board, the Board must point out that the claim is not ready for appellate review for other reasons.  Pursuant to the most recent Board remand, the Veteran was afforded a VA examination and service connection was granted for right and left lower extremity radiculopathy.  However, it does not appear that there was any consideration as to whether the TDIU claim should be referred for extraschedular consideration, nor was a supplemental statement of the case (SSOC) issued as required by 38 C.F.R. § 19.31 (2014).  As the remand directives have not been complied with, the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to schedule the Veteran for a Video Conference Board Hearing pursuant to, if possible, the request made by his attorney in June 2015.

2.  Readjudicate the claim of TDIU, with consideration of whether referral for consideration of TDIU on an extraschedular basis is warranted.  

3.  After the development requested above has been completed to the extent possible.  If any benefit sought on appeal remains denied, send the Veteran and his representative an SSOC that addresses all evidence added the most recent SSOC.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


